13‐4431‐cr 
      United States v. Sellers                                                      
                                                                                        
                
 1                                              In the
 2                   United States Court of Appeals
 3                                 For the Second Circuit
 4                                                  
 5                                         August Term, 2014 
 6                                          No. 13‐4431‐cr 

 7                                     UNITED STATES OF AMERICA, 
 8                                              Appellee, 

 9                                                  v. 

10                                         JAMELL SELLERS, 
11                                        Defendant‐Appellant. 
12                                                   

13                      Appeal from the United States District Court 
14                          for the Eastern District of New York. 
15                      No. 12‐cr‐643 ― Sterling Johnson, Jr., Judge. 
16                                              
17                                              
18                               ARGUED: DECEMBER 9, 2014 
19                                  DECIDED: APRIL 27, 2015 
20                                              
21                                              
22                 Before: CABRANES, LOHIER, and DRONEY, Circuit Judges. 
23                                 

24     
25     
26     
                              UNITED STATES V. SELLERS 

 1           Appeal from the judgment of the United States District Court 
 2    for the Eastern District of New York (Johnson, J.), sentencing Jamell 
 3    Sellers  principally  to  fifteen  years’  imprisonment  for  violating  18 
 4    U.S.C. § 922(g)(1).  The district court imposed a statutory mandatory 
 5    minimum of fifteen years after concluding that Sellers was an armed 
 6    career  criminal  under  18  U.S.C.  § 924(e),  part  of  the  Armed  Career 
 7    Criminal  Act  (“ACCA”).    We  hold  that  Sellers’s  drug  conviction 
 8    under  New  York  law  that  resulted  in  a  youthful  offender 
 9    adjudication  does  not  qualify  as  a  predicate  conviction  under  the 
10    ACCA.  Therefore, the ACCA mandatory minimum does not apply. 
11    Accordingly, we REMAND to the district court for resentencing.  
12                                            
13                                            
14                        BARRY  D.  LEIWANT,  Federal  Defenders  of  New 
15                        York,  Inc.,  Appeals  Bureau,  New  York,  NY,  for 
16                        Defendant‐Appellant. 

17                         ALIXANDRA  E.  SMITH  (Jo Ann M. Navickas, on the 
18                         brief)  Assistant  United  States  Attorneys,  for 
19                         Loretta  E.  Lynch,  United  States  Attorney  for  the 
20                         Eastern  District  of  New  York,  Brooklyn,  NY,  for 
21                         Appellee. 

22                                      

23    DRONEY, Circuit Judge: 

24           Jamell  Sellers  was  sentenced  to  fifteen  years’  imprisonment 

25    for  being  a  felon  in  possession  of  a  firearm  and  ammunition  under 

26    18  U.S.C.  §  922(g)(1)  and  under  18  U.S.C.  §  924(e)(1)  of  the  Armed 




                                               ‐2‐ 
                                            UNITED STATES V. SELLERS 

 1    Career  Criminal  Act  (“ACCA”).1    Judgment  was  entered  on 

 2    November  20,  2013,  in  the  United  States  District  Court  for  the 

 3    Eastern District of New York (Johnson, J.).   

 4               Sellers  contends  that  the  application  of  the  ACCA  was  error, 

 5    arguing  that  his  2001  state  conviction  for  criminal  sale  of  a 

 6    controlled  substance  does  not qualify as  one  of  the  “three  previous 

 7    convictions”  necessary  to  apply  the  ACCA  because  he  was 

 8    adjudicated  as  a  youthful  offender  (“YO”)  for  that  offense  under 

 9    New York law.  See 18 U.S.C. § 924(e)(1).  Therefore, he appeals his 

10    sentence  of  the  ACCA’s  statutory  mandatory  minimum  of  fifteen 

11    years’ imprisonment.  

12               We hold that a drug conviction under New York law that was 

13    replaced  by  a  YO  adjudication  is  not  a  qualifying  predicate 

14    conviction  under  the  ACCA  because  it  has  been  “set  aside”  within 




                                                    
      1  Sellers  was  also  sentenced  to  four  years  of  supervised  release  and  a  $100  special 
      assessment.   


                                                         ‐3‐ 
                             UNITED STATES V. SELLERS 

 1    the  meaning  of  18  U.S.C.  §  921(a)(20)  and  New  York  law.  

 2    Accordingly, we REMAND to the district court for resentencing.  

 3                                BACKGROUND 

 4          An  indictment  was  returned  on  October  9,  2012,  in  the  U.S. 

 5    District Court for the Eastern District of New York, alleging that on 

 6    September 11, 2012, Sellers possessed a firearm and ammunition and 

 7    had  previously  been  convicted  of  a  crime  punishable  by  a  term  of 

 8    imprisonment  exceeding  one  year,  in  violation  of  18  U.S.C. 

 9    § 922(g)(1).  Sellers had been arrested by two New York City police 

10    officers  responding  to  a  911  call  that  a  man  with  a  handgun  was 

11    standing in front of a building in Brooklyn.  The officers saw a man 

12    who fit the description in the 911 call and, as he began walking away 

13    from them, saw the handgun in his pants.  Sellers was arrested, and 

14    a loaded Taurus 9 mm semiautomatic pistol was seized.   

15          On  May  16,  2013,  Sellers  moved  for  a  ruling  by  the  district 

16    court that he would not be sentenced under the ACCA if he were to 

17    plead guilty.  Violations of § 922(g)(1) are punishable by a maximum 

                                             ‐4‐ 
                                            UNITED STATES V. SELLERS 

 1    sentence  of  ten  years,  and  there  is  no  mandatory  minimum.    18 

 2    U.S.C.  § 924(a)(2).    However,  the  ACCA  imposes  a  fifteen‐year 

 3    mandatory  minimum  sentence  if  a  person  violates  § 922(g)(1)  and 

 4    has  “three  previous  convictions  by  any  court  referred  to  in  section 

 5    922(g)(1) of this title for a violent felony or a serious drug offense, or 

 6    both,  committed  on  occasions  different  from  one  another.”    Id. 

 7    § 924(e)(1).  Sellers argued that he did not qualify as an armed career 

 8    criminal  because  one  of  his  three  prior  criminal  convictions  –  from 

 9    when he was 17 years old – had been replaced by a YO adjudication 

10    under New York law. 2   

11               The  Government  opposed  Sellers’s  motion,  contending  that 

12    resolution of the ACCA issue was premature.  The Government also 

13    argued  that  Sellers  was  an  armed  career  criminal  because  Sellers’s 



                                                    
      2 Sellers pled guilty in 2001 to criminal sale of a controlled substance on school grounds 
      in violation of New York Penal Law § 220.44.  After his guilty plea, he was adjudicated a 
      YO  under  New  York  law  and  sentenced  to  five  years’  probation.    In  2004,  Sellers  was 
      convicted  of  criminal  sale  of  a  controlled  substance,  and  his  term  of  probation  was 
      revoked.  Sellers was resentenced to sixteen months’ to four years’ imprisonment for his 
      2001 conviction.   


                                                         ‐5‐ 
                               UNITED STATES V. SELLERS 

 1    YO  adjudication  for  the  drug  offense  was  not  excluded  from 

 2    consideration as a “previous conviction” under the ACCA.   

 3              On June 7, 2013, at a status conference three days before trial 

 4    was to begin, the district court declined to rule on the ACCA issue, 

 5    reasoning  that  doing  so  would  “place  the  court  in  a  position  of 

 6    negotiat[ing]” with the parties.  Appellant App. 47.  Sellers then pled 

 7    guilty  that  day  to  the  one‐count  indictment  without  a  plea 

 8    agreement.    During  the  plea  colloquy,  Sellers  acknowledged  that 

 9    (1) he  had  two  prior  felony  convictions  and  (2) he  had  a  third 

10    conviction that resulted in a New York YO adjudication and did not 

11    qualify  as  a  conviction  under  the  ACCA.    Sellers  was  informed  by 

12    the  district  court  that  if  he  was  found  to  have  three  qualifying 

13    convictions,  the  ACCA  would  trigger  the  statutory  mandatory 

14    minimum  of  fifteen  years  and  a  maximum  of  life  in  prison.    After 

15    Sellers stated that he understood, the district court accepted Sellers’s 

16    plea.  




                                              ‐6‐ 
                              UNITED STATES V. SELLERS 

 1           The  Pre‐Sentence  Report  (“PSR”)  calculated  Sellers’s 

 2    Sentencing  Guidelines  (“Guidelines”  or  “U.S.S.G.”)  range  to  be  168 

 3    to  210  months  based  on  a  Criminal  History  Category  V  and  a  total 

 4    offense  level  of  31,  which  included  upward  adjustments  due  to  his 

 5    ACCA  status.    Because  of  the  ACCA’s  statutory  mandatory 

 6    minimum, the PSR concluded that the Guidelines range increased to 

 7    180 to 210 months.  See 18 U.S.C. § 924(e)(1).   

 8           Sellers  filed  objections  to  the  PSR,  including  the  portions  of 

 9    the PSR which adopted the Government’s position that the statutory 

10    mandatory  minimum  of  fifteen  years  under  the  ACCA  applied.  

11    Sellers  also  disputed  his  points  calculation  for  Criminal  History  V, 

12    arguing  that  no  points  should  be assigned  for  the  YO adjudication, 

13    and  thus  his  Criminal  History  Category  should  be  IV  instead  of  V.  

14    He also disputed the application of a Sentencing Guidelines offense 




                                               ‐7‐ 
                                            UNITED STATES V. SELLERS 

 1    level  enhancement  for  ACCA‐sentencing  under  U.S.S.G.  §  4B1.4.3  

 2    Sellers  advocated  for  a  Guidelines  range  of  57  to  71  months’ 

 3    imprisonment.    In  response,  the  Government  argued  that  his  2001 

 4    conviction satisfied the ACCA and also should be counted under the 

 5    Guidelines  for  determining  his  Criminal  History  Category  and  for 

 6    applying the offense level enhancement.   

 7               On October 17, 2013, the district court sentenced Sellers to the 

 8    ACCA             statutory            mandatory    minimum            of     fifteen      years’ 

 9    imprisonment,  concluding  that  the  ACCA  applied  to  Sellers 

10    notwithstanding his YO adjudication.  Sellers once again objected to 

11    the  ACCA  mandatory  minimum  and  the  effects  of  the  ACCA 

12    determination on his Guidelines calculation.   

13               Judgment was entered on November 20, 2013, and Sellers filed 

14    a timely notice of appeal on the same day.   



                                                    
      3 “A defendant who is subject to an enhanced sentence under the provisions of 18 U.S.C. 
      §  924(e)  is  an  armed  career  criminal.”    U.S.S.G.  §  4B1.4(a).    Sellers’s  offense  level 
      increased from 24 to 33 based on that enhancement.  Id. § 4B1.4(b)(3)(B).  


                                                          ‐8‐ 
                              UNITED STATES V. SELLERS 

 1                                   DISCUSSION 

 2           We  consider  two  issues  on  this  appeal.    First,  we  determine 

 3    the requirements for a prior conviction for a “serious drug offense” 

 4    to qualify as a “previous conviction” under the ACCA.  Second, we 

 5    evaluate Sellers’s YO adjudication for his drug offense in New York 

 6    to decide whether it was a “previous conviction” that would qualify 

 7    as an ACCA predicate conviction.   

 8    I.     Standard of Review  

 9           The  burden  is  on  the  government  to  prove  the  existence  of  a 

10    qualifying  conviction  when  seeking  a  sentencing  enhancement 

11    under  the  ACCA.    United  States  v.  Rosa,  507  F.3d  142,  151  (2d  Cir. 

12    2007).    “The  questions  of  what  documents  a  district  court  may  rely 

13    on to determine the nature of a prior conviction and of the scope of a 

14    district  court’s  authority  to  make  factual  findings  are  questions  of 

15    law,  which  we  review  de  novo.”    Id.  (internal  citations  omitted).  

16    Likewise, “[w]e review de novo questions of law relating to a district 

17    court’s  application  of  the  ACCA.”    See  United  States  v.  Brown,  629 

                                               ‐9‐ 
                               UNITED STATES V. SELLERS 

 1    F.3d  290,  293,  294  (2d  Cir.  2011)  (reviewing  de  novo  whether  the 

 2    defendant’s prior conviction constitutes a “violent felony” for ACCA 

 3    purposes).    We  review  for  clear  error  the  “district  court’s  factual 

 4    findings regarding the nature of the prior offense.”  Id. at 293. 

 5    II.    Qualifying Convictions Under the ACCA 

 6           The  first  question  is  what  prior  convictions  qualify  as 

 7    “previous  convictions”  under  the  ACCA.    “As  in  all  statutory 

 8    construction  cases,  we  begin  with  ‘the  language  itself  [and]  the 

 9    specific context in which that language is used.’”  McNeill v. United 

10    States,  131  S.  Ct.  2218,  2221  (2011)  (alteration  in  original)  (quoting 

11    Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997)).   

12           Here, the relevant gateway to the application of the ACCA is 

13    the violation of the felon in possession of a firearm statute, 18 U.S.C. 

14    § 922(g)(1).    See  18  U.S.C.  § 924(e).    The  single  predicate  conviction 

15    necessary for a violation of § 922(g)(1) is a conviction “in any court 

16    of[]  a  crime  punishable  by  imprisonment  for  a  term  exceeding  one 




                                               ‐10‐ 
                               UNITED STATES V. SELLERS 

 1    year.”    Id.  § 922(g)(1).    However,  a  “crime  punishable  by 

 2    imprisonment for a term exceeding one year” is further defined in 18 

 3    U.S.C.  § 921(a)(20)  as  excluding  “[a]ny  conviction  which  has  been 

 4    expunged, or set aside or for which a person has been pardoned or 

 5    has  had  civil  rights  restored.”    Id.  §  921(a)(20).    Thus,  § 922(g)(1) 

 6    excludes certain prior felony convictions. 

 7           Once  the  elements  of  §  922(g)(1)  have  been  satisfied,  the 

 8    ACCA’s  increased  mandatory  minimum  period  of  fifteen  years’ 

 9    imprisonment  applies  if  the  defendant  has  three  prior  convictions 

10    for  violent  felonies  or  serious  drug  offenses.    Id.  § 924(e)(1).    The 

11    ACCA,  in  describing  the  three  prior  convictions  necessary  for  its 

12    application,  states  that  they  must  be  “previous  convictions  by  any 

13    court referred to in  section 922(g)(1),” thus adopting the § 922(g)(1) 

14    definitional reference to § 921(a)(20), including its exclusions.  

15           The Government argues, however, that the phrase “referred to 

16    in section 922(g)(1)” in § 924(e)(1) modifies “any court” rather than 




                                               ‐11‐ 
                               UNITED STATES V. SELLERS 

 1    “three  previous  convictions.”    According  to  the  Government, 

 2    § 924(e)(1)’s cross reference to § 922(g)(1), therefore, means only that 

 3    the serious drug offense or violent felony must be a conviction in a 

 4    domestic  court  rather  than  a  foreign  court,  and  that  § 921(a)(20)’s 

 5    definition  of  a  “crime  punishable  by  imprisonment  for  a  term 

 6    exceeding one year” – with its exclusions – does not apply.  We find 

 7    this argument unpersuasive.  

 8           Because  §  922(g)(1)  does  not  define  “any  court,”  the 

 9    Government’s  proposed  construction  would  leave  the  cross 

10    reference  in  § 924(e)(1)  with  no  useful  purpose.    In  order  to  give 

11    meaning to § 924(e)(1)’s cross reference, we conclude that the phrase 

12    “referred  to  in  section  922(g)(1)”  modifies  “three  previous 

13    convictions”  in  §  924(e)(1).    See  United  States  v.  Menasche,  348  U.S. 

14    528, 538‐39 (1955) (“It is our duty to give effect, if possible, to every 

15    clause  and  word  of  a  statute  .  .  .  .”  (internal  quotation  marks 

16    omitted)).    Accordingly,  the  convictions  necessary  for  applying  the 




                                               ‐12‐ 
                               UNITED STATES V. SELLERS 

 1    ACCA  invoke  the  further  definition  of  “crime[s]  punishable  by 

 2    imprisonment for a term exceeding one year” in § 921(a)(20), which 

 3    excludes  certain  convictions,  including  those  that  have  been  “set 

 4    aside.” 18 U.S.C. § 921(a)(20); see United States v. Parnell, 524 F.3d 166, 

 5    169 (2d Cir. 2008) (per curiam) (“Convictions that are ‘set aside’ are 

 6    expressly  exempted  from  the  calculation  of  defendant’s  previous 

 7    convictions under the ACCA . . . .”).  

 8           This  application  of  the  definition  in  §  921(a)(20)  to  “previous 

 9    convictions” in § 924(e)(1) follows the approach taken by the Fourth 

10    and  Ninth  Circuits.    See  United  States  v.  Collins,  61  F.3d  1379,  1382 

11    (9th  Cir.  1995)  (“Section  924(e)  thus  incorporates  the  definition  of 

12    ‘crime punishable by imprisonment for a term exceeding one year,’ 

13    found  in  section  921(a)(20),  and  its  exclusion  of  any  conviction  for 

14    which  the  defendant’s  civil  rights  have  been  restored.”);  United 

15    States  v.  Clark,  993  F.2d  402,  403  (4th  Cir.  1993)  (“[T]o  bring  a 

16    defendant  under  the  provisions  of  §  924(e)  the  government  must 




                                                ‐13‐ 
                               UNITED STATES V. SELLERS 

 1    show  .  .  .  the  convictions  are  of  the  type  referred  to  in 

 2    § 922(g)(1) . . . . That  section  refers  to  conviction  in  any  court  of  ‘a 

 3    crime punishable by imprisonment for a term exceeding one year,’ a 

 4    term  in  turn  defined  in . . . 18  U.S.C.  §  921(a)(20).”  (emphasis 

 5    added)).  

 6           As mentioned above, predicate convictions in § 924(e)(1) must 

 7    be either a “violent felony” or a “serious drug offense” as defined in 

 8    § 924(e)(2).    The  Government  also  contends  that  even  if  the 

 9    definitional  language  in  §  921(a)(20)  (and  its  exclusions)  applies  to 

10    the  ACCA,  it  applies  only  to  a  “violent  felony”  and  not  a  “serious 

11    drug  offense.”    The  Government  points  out  that  § 924(e)(2)(B) 

12    includes  as  part  of  its  definition  of  a  “violent  felony”  “any  crime 

13    punishable  by  imprisonment  for  a  term  exceeding  one  year  .  .  .”  – 

14    the  language  also  found  in  §  922(g)(1)  and  §  921(a)(20)  –  while  a 

15    “serious drug offense” as defined in § 924(e)(2)(A) does not include 

16    this  language.    However,  the  repetition  of  the  phrase  “crime 




                                                ‐14‐ 
                              UNITED STATES V. SELLERS 

 1    punishable  by  imprisonment  for  a  term  exceeding  one  year”  in  the 

 2    definition of “violent felony” in § 924(e)(2)(B) and its absence in the 

 3    definition  of  “serious  drug  offense”  in  §  924(e)(2)(A)  does  not 

 4    demonstrate  that  Congress  intended  to  make  the  cross  reference  in 

 5    § 924(e)(1)  to  §  922(g)(1)  (and  to  §  921(a)(20)  and  its  exemptions) 

 6    inapplicable to “serious drug offense[s].”   

 7           The  specific  definition  of  “serious  drug  offense”  states  that  a 

 8    prior  drug  conviction  qualifies  only  if  it  was  a  federal  or  state 

 9    conviction  “for  which  a  maximum  term  of  imprisonment  of  ten 

10    years or more is prescribed by law.”  18 U.S.C. § 924(e)(2)(A)(i), (ii).  

11    Congress  chose  to  count  only  more  serious  drug  offenses  with 

12    maximum  statutory  imprisonment  terms  of  ten  years  or  more  as 

13    qualifying  ACCA  predicates.    Repeating  § 922(g)(1)’s  one‐year 

14    language in § 924(e)(2)(A)’s “serious drug offense” definition would 

15    have  contradicted  Congress’  choice  to  count  only  those  drug 

16    offenses  with  at  least  ten‐year  maximum  statutory  penalties.  




                                              ‐15‐ 
                                            UNITED STATES V. SELLERS 

 1    Applying § 921(a)(20)’s exclusions of certain prior felony convictions 

 2    to  “serious  drug  offense”  is  consistent  not  only  with  the  plain 

 3    language  of  the  statute,  but  also  with  this  statutory  framework.  

 4    Therefore, we conclude that a conviction for a serious drug offense 

 5    that  is  excluded  under  §  921(a)(20)  is  not  a  qualifying  conviction 

 6    under § 924(e)(1).  

 7    III.       A Conviction That Is “Set Aside” 

 8               The next issue is whether Sellers’s New York YO adjudication 

 9    rendered  his  prior  guilty  plea  to  the  underlying  drug  offense  a 

10    conviction  that  has  been  “set  aside”  under  §  921(a)(20).4    The 

11    language  of  that  section  provides  that  a  prior  offense  does  not 

12    qualify as a conviction if it “has been expunged[] or set aside” or the 

13    offender  “has  been  pardoned  or  has  had  civil  rights  restored.”    18 

                                                    
      4 As Sellers points out, the Government is raising for the first time the issue of whether 
      the YO adjudication “set aside” his conviction based on its effect under New York law.  
      “Arguments raised for the first time on appeal are deemed waived.”  Millea v. Metro‐N. 
      R.R. Co., 658 F.3d 154, 163 (2d Cir. 2011).  “But appeals courts may entertain additional 
      support that a party provides for a proposition presented below.”  Eastman Kodak Co. v. 
      STWB, Inc., 452 F.3d 215, 221 (2d Cir. 2006).  Because the issue is purely legal and does 
      not  bear  on  facts  specific  to  Sellers’s  conviction,  we  decline  to  consider  the  argument 
      waived.  See Greene v. United States, 13 F.3d 577, 586 (2d Cir. 1994).    


                                                         ‐16‐ 
                               UNITED STATES V. SELLERS 

 1    U.S.C.  § 921(a)(20).    This  provision  exempts  from  the  ACCA 

 2    otherwise qualifying convictions.  See Logan v. United States, 552 U.S. 

 3    23,  31‐32  (2007)  (discussing  the  §  921(a)(20)  exemptions  in  the 

 4    context  of  ACCA‐enhanced  sentencing).    We  conclude  that  under 

 5    New York law, Sellers’s YO adjudication for a drug offense operates 

 6    to  “set  aside”  his  prior  drug  conviction  because  (1) § 921(a)(20) 

 7    specifically  requires  the  district  court  to  apply  state  law  in  making 

 8    that  determination  and  (2) New  York  law  deems  such  YO 

 9    adjudications  to  “set  aside”  convictions  and  does  not  consider  YO 

10    adjudications  predicate  convictions  for  sentencing enhancements  in 

11    New York State courts. 

12           A.     Section 921(a)(20) 

13                  1.      The Meaning of “Set Aside” 

14           Section  921(a)(20)  sets  out  four  ways  an  otherwise  qualifying 

15    conviction is excluded from consideration as a predicate conviction 

16    under  the  ACCA:  expungement,  pardon,  setting  the  conviction 

17    aside,  or  restoration  of  civil  rights.    18  U.S.C.  § 921(a)(20).    “Each 


                                                ‐17‐ 
                              UNITED STATES V. SELLERS 

 1    term  describes  a  measure  by  which  the  government  relieves  an 

 2    offender  of  some  or  all  of  the  consequences  of  his  conviction.”  

 3    Logan, 552 U.S. at 32.  

 4          Two  of  the  four  exclusions  are  relevant  in  the  analysis  here: 

 5    setting  aside  and  expunging  a  prior  conviction.    “Set  aside”  means 

 6    to “annul or vacate” a judgment or an order.  Black’s Law Dictionary 

 7    1580 (10th ed. 2014).  By contrast, “expunge” means to “remove from 

 8    a record,” and “expungement of record” is the actual “removal of a 

 9    conviction . . . from a person’s criminal record.”  Id. at 702.  

10          We have previously recognized differences in the treatment of 

11    convictions  that  are  “set  aside”  and  convictions  that  are  expunged.  

12    A “set aside” conviction, unlike an expunged conviction, “does not 

13    eliminate all trace of the prior adjudication and allows consideration 

14    of  youthful  offender  adjudications  in  later  proceedings[.]”    See 

15    United States v. Matthews, 205 F.3d 544, 548 (2d Cir. 2000); see also id. 

16    at    546,  548  (holding  that  defendant’s  New  York  YO  adjudication 




                                             ‐18‐ 
                              UNITED STATES V. SELLERS 

 1    “simply  ‘set  aside’”  his  prior  conviction  but  did  not  “expunge”  the 

 2    conviction for purposes of U.S.S.G. § 4A1.2); see also United States v. 

 3    Cuello,  357  F.3d  162,  167  (2d  Cir.  2004)  (describing  Matthews’s 

 4    conclusion  that  a  YO  adjudication  was  not  an  “expunged” 

 5    conviction for the purposes of U.S.S.G. § 4A1.2 because “New York’s 

 6    youthful  offender  law  evinced  an  intent  only  to  ‘set  aside’  a 

 7    conviction for the purposes of avoiding stigma, rather than to erase 

 8    all record of the conviction or to preclude its future use by courts”).  

 9    While  a  “set  aside”  conviction  may  still  be  considered  for  certain 

10    purposes because it has not been fully expunged, see, e.g., Matthews, 

11    205 F.3d at 548‐49, it is nonetheless excluded from consideration as a 

12    predicate  conviction  under  the  ACCA,  see  18  U.S.C.  § 921(a)(20), 

13    because of the particular language of that definitional statute.  

14                  2.     The Requirement To Apply State Law 

15           Section  921(a)(20)  is  explicit  in  requiring  district  courts  to 

16    apply  state  law  in  evaluating  prior  state  convictions.    Section 

17    921(a)(20)  states  that  “[w]hat  constitutes  a  conviction  of  [a  crime 

                                              ‐19‐ 
                               UNITED STATES V. SELLERS 

 1    punishable by imprisonment for a term exceeding one year] shall be 

 2    determined  in  accordance  with  the  law  of  the  jurisdiction  in  which 

 3    the  proceedings  were  held”  and  that  “[a]ny  conviction  which  has 

 4    been  .  .  .  set  aside  .  .  .  shall  not  be  considered  a  conviction  for 

 5    purposes of this chapter.”  18 U.S.C. § 921(a)(20).  

 6           This  language  in  §  921(a)(20)  distinguishes  our  treatment  of 

 7    New  York  YO  adjudications  as  potential  ACCA  predicate 

 8    convictions  from  that  of  our  earlier  decisions  that  analyzed  the 

 9    impact of such adjudications under another federal criminal statute 

10    and the Sentencing Guidelines.  

11           We  previously  held,  for  instance,  that  a  New  York  YO 

12    adjudication  qualifies  as  a  “prior  conviction  for  a  felony  drug 

13    offense [that] has become final” under 21 U.S.C. § 841(b) and thereby 

14    increases  the  statutory  mandatory  minimum  for  certain  drug 

15    offenses.    United  States  v.  Sampson,  385  F.3d  183,  194‐95  (2d  Cir. 

16    2004).  Although in Sampson we reviewed the New York YO statutes 




                                                ‐20‐ 
                              UNITED STATES V. SELLERS 

 1    to  determine  the  practical  impact  of  a  YO  adjudication,  we  applied 

 2    federal  law  to  determine  whether  a  prior  New  York  felony  drug 

 3    conviction  replaced  by  a  YO  adjudication  constituted  a  “final” 

 4    felony  drug  offense  under  21  U.S.C.  §  841(b).    See  id.  at  194‐95 

 5    (discussing  21  U.S.C.  §§  802(44),  841(b)).    Unlike  18  U.S.C. 

 6    § 921(a)(20), however, neither 21 U.S.C. § 841(b) nor the definition of 

 7    “felony  drug  offense”  in  21  U.S.C.  § 802(44)  excludes  otherwise 

 8    qualifying convictions that have been “set aside” under state law.  

 9          The  ACCA’s  incorporation  of  18  U.S.C.  § 921(a)(20)’s 

10    exclusion  for  convictions  “set  aside”  under  state  law  also  warrants 

11    treating  New  York  YO  adjudications  differently  in  the  ACCA‐

12    predicate  conviction  context  than  in  our  previous  decisions 

13    interpreting certain provisions in the U.S. Sentencing Guidelines.  In 

14    United  States  v.  Matthews,  we  held  that  a  prior  New  York  YO 

15    adjudication  should  be  counted  in  determining  the  defendant’s 

16    criminal  history  under  U.S.S.G.  §§  4A1.1  and  4A1.2.    Matthews,  205 




                                             ‐21‐ 
                             UNITED STATES V. SELLERS 

 1    F.3d at 546, 548‐49.  Sentencing Guideline 4A1.2(j) specifically states 

 2    that  only  prior  convictions  that  have  been  “expunged”  will  not  be 

 3    counted  in  making  a  criminal  history  determination,  and  an 

 4    application  note  to  U.S.S.G.  §  4A1.2  expressly  states  that  prior 

 5    convictions  that  have  merely  been  “set  aside”  should  be  counted. 

 6    U.S.S.G.  §  4A1.2,  cmt.  n.10.    We  held  that  New  York  convictions 

 7    replaced  by  YO  adjudications  were  not  “expunged”  and  therefore 

 8    should  be  counted  under  the  Guidelines  in  calculating  the 

 9    defendant’s  criminal  history.    Matthews,  205  F.3d  at  548.    We 

10    concluded  that  although  “New  York  courts  do  not  use  youthful 

11    offender  adjudications  as  predicates  for  enhanced  sentencing  .  .  .  

12    [that] does not restrict federal courts from taking them into account 

13    when imposing sentences under the Guidelines.”  Id.  

14          Similarly,  in  United  States  v.  Driskell,  we  held  that  an 

15    attempted murder conviction that was replaced by a New York YO 

16    adjudication  constituted  an  “adult  conviction”  for  calculating  a 




                                             ‐22‐ 
                               UNITED STATES V. SELLERS 

 1    defendant’s  criminal  history  under  U.S.S.G.  §§ 4A1.1  and  4A1.2(d).  

 2    United States v. Driskell, 277 F.3d 150, 151, 157‐58 (2d Cir. 2002).  As 

 3    in  Matthews,  the  relevant  Guidelines  provisions  for  calculating 

 4    criminal  history  did  not  exclude  convictions  that  had  been  “set 

 5    aside” under state law.  

 6           In  United  States  v.  Cuello,  a  felon‐in‐possession  sentencing 

 7    appeal  under  18  U.S.C.  §  922(g)(1),  we  also  held  that  a  prior  New 

 8    York  controlled  substance  conviction  later  replaced  by  a  YO 

 9    adjudication  should  be  counted  as  a  prior  felony  conviction  in 

10    determining a base offense level under U.S.S.G. § 2K2.1.  Cuello, 357 

11    F.3d  at  164‐65,  168‐69.    We  observed  that  an  application  note  to 

12    U.S.S.G. § 2K2.1 indicated that the district court should look to state 

13    law  to  determine  whether  a  conviction  for  an  offense  committed 

14    prior  to  age  18  is  “classified  as  an  adult  conviction.”    Id.  at  165 

15    (quoting U.S.S.G. § 2K2.1, cmt. n.5 (2003), now appearing in U.S.S.G. 

16    § 2K2.1, cmt. n.1 (emphasis omitted)).  We held that, although New 




                                               ‐23‐ 
                              UNITED STATES V. SELLERS 

 1    York  did  not  label  a  YO  adjudication  an  “adult  conviction,”  New 

 2    York  nonetheless  functionally  treated  the  defendant’s  YO 

 3    adjudication as such for the purposes of U.S.S.G. § 2K2.1 because the 

 4    defendant was tried and convicted in an adult forum and served his 

 5    sentence in an adult prison.  Id. at 168‐69.  Notably, however, as in 

 6    Matthews  and  Driskell,  the  relevant  Guidelines  did  not  provide  that 

 7    such convictions would be excluded from consideration if state law 

 8    provided that they be deemed “set aside.”  

 9           Finally, in United States v. Parnell, we concluded that a district 

10    court should consider a New York YO adjudication that replaced an 

11    attempted  burglary  conviction  when  applying  the  Career  Offender 

12    Guideline  enhancement,  U.S.S.G.  §  4B1.1,  because  the  attempted 

13    burglary  conviction  qualified  as  a  “prior  felony  conviction”  under 

14    that  section  of  the  Guidelines.    Parnell,  524  F.3d  at  170‐71.    We 

15    specifically  distinguished  the  ACCA  definition  of  qualifying 

16    convictions under 18 U.S.C. § 921(a)(20), which excludes convictions 




                                              ‐24‐ 
                              UNITED STATES V. SELLERS 

 1    that  have  been  “set  aside,”  because  that  definition  applied  only  to 

 2    the  ACCA  and  not  to  the  Career  Offender  Guideline.    Id.  at  170.  

 3    Thus,  we  held  that  U.S.S.G.  §§ 4B1.1  and  4B1.2  (the  definitional 

 4    section  for  the  Career  Offender  Guideline),  which  do  not  exclude 

 5    “set  aside”  convictions,  allow  district  courts  to  consider  YO 

 6    adjudications  when  calculating  the  number  of  prior  felony 

 7    convictions  for  purposes  of  the  Career  Offender  Guideline 

 8    enhancement.  Id. at 170‐71.  

 9           Because  the  ACCA  specifically  excludes  prior  drug 

10    convictions that have been “set aside” and requires district courts to 

11    apply  state  law  in  making  that  determination,  Sampson,  Matthews, 

12    Driskell,  Cuello,  and  Parnell  are  inapposite  here.    We  must  follow 

13    New  York  law  to  determine  whether  Sellers’s  conviction  has  been 

14    “set  aside”  or  whether  it  qualifies  as  a  predicate  conviction  under 

15    the ACCA.  18 U.S.C. §§ 921(a)(20), 924(e)(1).  




                                              ‐25‐ 
                               UNITED STATES V. SELLERS 

 1           B.     Youthful Offender Adjudication Under New York 
 2                  Law 

 3           Under New York law, the adjudication of “youthful offender” 

 4    may be available to convicted defendants alleged to have committed 

 5    their  crimes  when  they  were  at  least  16  and  less  than  19  years  old.  

 6    See  N.Y.  Crim.  Proc.  Law  §§  720.10(1),  (2),  720.20(1).    “Courts  have 

 7    the  discretion  to  designate  an  eligible  convicted  defendant  a 

 8    ‘youthful  offender’  if  ‘in  the  opinion  of  the  court  the  interest  of 

 9    justice would be served by relieving the eligible youth from the onus 

10    of  a  criminal  record . . . .’”  Cuello,  357  F.3d  at  165  (alteration  in 

11    original) (quoting N.Y. Crim. Proc. Law § 720.20(1)).  

12           As  the  Government  correctly  points  out,  a  conviction  is 

13    therefore  a  prerequisite  to  a  YO  adjudication.    See  N.Y.  Crim.  Proc. 

14    Law  §  720.20(1).    But  “[a]  youthful  offender  adjudication  is  not  a 

15    judgment of conviction for a crime or any other offense.”  N.Y. Crim. 

16    Proc.  Law  § 720.35(1).    The  New  York  Court  of  Appeals  has 

17    interpreted  a  YO  adjudication  as  replacing  the  underlying 



                                               ‐26‐ 
                                            UNITED STATES V. SELLERS 

 1    conviction.  See People v. Calderon, 588 N.E.2d 61, 67 (N.Y. 1992) (“As 

 2    the youthful offender law makes clear, the youthful offender finding 

 3    is  substituted  for,  and  becomes,  in  essence,  the  conviction  of  the 

 4    eligible youth[.]” (emphasis added)).5  Accordingly, although Sellers 

 5    pled  guilty  to  a  drug  related  offense  prior  to  his  YO  proceedings, 

 6    after  his  YO  finding  and  the  imposition  of  his  YO  sentence,  under 

 7    New  York  law,  the  YO  adjudication  replaced  Sellers’s  prior 

 8    conviction.  See N.Y. Crim. Proc. Law § 720.10(4)‐(6). 

 9               The  effect  of  the  YO  adjudication  in  the  New  York  courts  is 

10    controlling  when  determining  the  status  of  Sellers’s  conviction  “in 

11    accordance with the law of the jurisdiction in which the proceedings 


                                                    
      5  Under New York law, a sentence following a YO adjudication can be modified, but the 
      YO  adjudication  can  be  revoked  only  under  limited  circumstances.    See  People  v.  Gary 
      O’D.,  461  N.Y.S.2d  65,  66  (App.  Div.  1983)  (holding  that  while  New  York  law  “permits 
      the court to revoke the sentence of probation and to impose an amended sentence,” the 
      court was “not empowered to convert a youthful offender adjudication into a judgment 
      of conviction” (internal citation omitted)).  Under New York law, revocation is possible 
      only  if  the  YO  adjudication  was  obtained  through  fraud  or  deceit.    See  Calderon,  588 
      N.E.2d  at  67  (“[A]bsent  evidence  of  fraud  or  misrepresentation  there  is  no  inherent 
      power  in  the  court  to  revoke  a  youthful  offender  finding  once  the  proceeding  is 
      terminated by entry of judgment, nor is any such power granted by statute.“); People v. 
      Allen A., 860 N.Y.S.2d 19, 20 (App. Div. 2008).  
       


                                                         ‐27‐ 
                              UNITED STATES V. SELLERS 

 1    were  held.”    18  U.S.C.  § 921(a)(20).    In  New  York,  once  a  court 

 2    determines  a  person  is  a  youthful  offender,  the  court  “must  direct 

 3    that  the  conviction  be  deemed  vacated  and  replaced  by  a  youthful 

 4    offender  finding.”    N.Y.  Crim.  Proc.  Law  § 720.20(3)  (emphasis 

 5    added);  see  also  N.Y.  Penal  Law  §  60.02  (describing  a  youthful 

 6    offender finding as “substitut[ing] for a conviction”).  As previously 

 7    explained,  “set  aside”  in  18  U.S.C.  § 921(a)(20)  means  to  “annul  or 

 8    vacate,”  and  here  the  plain  language  of  N.Y.  Crim.  Proc.  Law 

 9    § 720.20(3)  uses  “vacated.”    The  plain  language  of  both  18  U.S.C. 

10    § 921(a)(20) and N.Y. Crim. Proc. Law §  720.20(3) therefore indicates 

11    that  under  the  law  of  New  York,  a  YO  adjudication  is  a  conviction 

12    that has been “set aside” or “vacated.”  

13           The  effect  New  York  courts  give  to  a  YO  adjudication  in 

14    subsequent  state  prosecutions  further  supports  excluding  Sellers’s 

15    YO  adjudication  as  an  ACCA‐predicate  conviction.    Although  in 

16    New York YO adjudication records are still available to New York’s 




                                              ‐28‐ 
                                            UNITED STATES V. SELLERS 

 1    department  of  corrections  and  community  supervision  and 

 2    probation departments,  N.Y. Crim. Proc.  Law § 720.35(2),  and  New 

 3    York  courts  may  consider  YO  adjudications  when  evaluating 

 4    criminal  history  and  in  parole  and  bail  determinations,  see  Cuello, 

 5    357 F.3d at 166 (examining the YO adjudication scheme), New York 

 6    law  also  provides  that  YO  adjudications  may  not  be  used  as 

 7    predicates  for  sentencing  enhancements,  including  for  “multiple 

 8    offender  sentencing,”  which  is  similar  to  the  ACCA.    People  v. 

 9    Meckwood, 980 N.E.2d 501, 502 (N.Y. 2012); People v. Kuey, 631 N.E.2d 

10    574, 576 (N.Y. 1994).6 

11               For  these  reasons,  we  hold  that  Sellers’s  YO  adjudication 

12    under New York law is not a predicate conviction under the ACCA. 




                                                    
      6 Our only sister court to address the issue, the First Circuit, concluded that “it was not 
      blatant  error  for  the  sentencing  court  to  take  [a  defendant’s]  juvenile  adjudication  into 
      consideration  for  the  purpose  of  applying  the  ACCA”  because  “juvenile  adjudications 
      [under  Massachusetts  law]  are  not  ‘set  aside’  for  the  purpose  of  imposing  sentence  in 
      later  criminal  proceedings.”    United  States  v.  Ellis,  619  F.3d  72,  75  (1st  Cir.  2010)  (per 
      curiam).  As discussed above, New York treats YO adjudications differently, and we are 
      bound to give effect to New York’s treatment of YO adjudications here.   


                                                            ‐29‐ 
                                            UNITED STATES V. SELLERS 

 1                                                     CONCLUSION 

 2               For  the  foregoing  reasons,  we  hold  that  a  prior  drug 

 3    conviction  that  has  been  “set  aside”  under  New  York  law  is  not  a 

 4    predicate conviction under the ACCA.  We further hold that a New 

 5    York  youthful  offender  adjudication  “set[s]  aside”  a  defendant’s 

 6    underlying conviction as a matter of New York law.  Thus, Sellers’s 

 7    youthful  offender  adjudication  under  New  York  law  does  not 

 8    qualify  as  a  “previous  conviction[]  .  .  .  referred  to  in  section 

 9    922(g)(1)”  under  the  ACCA.    See  18  U.S.C.  § 924(e)(1).    The  district 

10    court erred in imposing the ACCA’s mandatory minimum sentence.7  

11    We REMAND to the district court for resentencing.  




                                                    
      7 Because we hold that Sellers was not an armed career criminal subject to the statutory 
      mandatory  minimum  of  §  924(e)(1),  we  note  that  Sellers  is  also  ineligible  for  the  
      enhancement  he  received  under  U.S.S.G.  §  4B1.4,  which  applies  to  defendants  who  are 
      subject to enhanced sentences under the ACCA.  See U.S.S.G. § 4B1.4(a).  


                                                             ‐30‐